UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1345


ELFINA MCINTOSH,

                    Plaintiff - Appellant,

             v.

CHRISTINE WORMUTH, Secretary, Department of the Army,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:20-cv-00714-PX)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elfina McIntosh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elfina McIntosh seeks to appeal the district court’s order denying her motion for

appointment of counsel in her employment discrimination action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order McIntosh seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Miller v. Simmons, 814 F.2d 962,

967 (4th Cir. 1987). Accordingly, we dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                            2